Exhibit 10.37

April 22, 2005

Mr. Jay L. Johnson

President & CEO

Dominion Delivery

Re:    Supplemental Retirement Agreement

Dear Jay:

Because of your valuable knowledge and experience, Dominion Resources, Inc. (the
“Company”) wishes to enter into this Supplemental Retirement Agreement
(“Agreement”) with you to ensure that your employment with the Company will
continue until you have been employed with the Company for ten years. Subject to
the terms and conditions set forth below, the Company therefore agrees that, if
you remain in the Company’s employ and serve as an officer until you have
reached ten years of service, upon your retirement you will be treated as a Life
Participant under the terms of the Company’s New Executive Supplemental
Retirement Plan (“New ESRP”). If you do not fulfill these conditions, you will
remain as a Regular Participant under the New ESRP.

The New ESRP benefit payable under this Agreement will be computed in accordance
with the terms of Section 3.1(b) of the New ESRP. This benefit will then be paid
as a Lump Sum Equivalent under the terms of the New ESRP as you did not elect to
receive your benefit in the form of Installment Payments.

Any benefits payable under this Agreement will be paid under the New ESRP from
the Dominion Resources, Inc. Executive Security Trust and/or the general assets
of the Company as and when due. No promises under this Agreement will be secured
by any specific assets of the Company, nor will any assets of the Company be
designated as attributable or allocated to the satisfaction of any such
promises. Except as provided in this letter, the New ESRP benefit will be
subject to the terms of the New ESRP in effect at the time of payment.

If you agree with the terms and conditions set forth above, please indicate your
acceptance by signing and returning one copy of this letter to me. Please retain
the other copy for your records.

This agreement becomes effective as of April 22, 2005.

Sincerely yours,

        /s/ Thos. E. Capps        

Thos. E. Capps

Accepted:                 /s/ Jay L. Johnson        

                                    Jay L. Johnson